—In an action to recover damages for personal injuries, the defendant M.C.F., Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Lisa, J.), dated February 22, 1999, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly denied the appellant’s motion, as it did not make out a prima facie case that it was entitled to summary judgment as a matter of law (see, CPLR 3212 [b]). Joy, J. P., Altman, Goldstein and Schmidt, JJ., concur.